Citation Nr: 1739625	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  15-14 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a dental disorder for compensation purposes, claimed as gingivitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Air Force from June 1954 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The issue of entitlement to service connection for a dental disorder, claimed as gingivitis, for treatment purposes has been raised by the record, but this issue does not appear to have been adjudicated; therefore, the Board does not have jurisdiction over it, and it is REFERRED to the RO for any appropriate action.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment).


FINDINGS OF FACT

1.  At service entrance, Tooth 1, Tooth 2, Tooth 3, Tooth 5, Tooth 14, Tooth 18, Tooth 19, Tooth 30, Tooth 31, and Tooth 32 were missing.  

2.  During service, the Veteran received routine dental treatment, including treatment for periodontal disease with a total tooth extraction.    

3.  There was no dental trauma during service.

4.  Compensation is not available for periodontal disease and residuals related thereto under VA regulation.


CONCLUSION OF LAW

The criteria for establishing service connection for a dental disorder for compensation purposes, claimed as gingivitis, have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.159, and 3.326(a) (2017).  The U.S. Court of Appeals for Veterans Claims (Court or CAVC) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

In addition, the VA's General Counsel has held that VA is not required under 
38 U.S.C.A. § 5103(a) to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-04.  Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.

The Veteran has full dentures with all teeth missing due to periodontal disease, which is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service Connection Analysis

The Veteran seeks service connection for a dental disorder for compensation purposes.  He specifically asserts that he was diagnosed with gingivitis and underwent a total tooth extraction during service and has since suffered severe bone loss of the lower mandible as a result of the in-service tooth extraction.  

After review of the lay and medical evidence of record, the Board finds that the evidence shows that the current dental disorder is not causally or etiologically related to service.  At the June 1954 service entrance examination, the following teeth were shown to be missing:  Tooth 1, Tooth 2, Tooth 3, Tooth 5, Tooth 14, Tooth 18, Tooth 19, Tooth 30, Tooth 31, and Tooth 32.  The service dental records show routine dental treatment with no dental trauma during active service.  In April 1962, the Veteran was hospitalized for three days with a diagnosis of chronic generalized periodontoclasia and underwent a total tooth extraction and an alveolectomy.  At the July 1976 service retirement examination, all teeth were shown to be missing.  

Because the service treatment and dental records are complete, and the service dental records show dental treatment throughout active service, any dental trauma during service would have ordinarily been recorded if it had occurred.  In this case, there was no in-service dental trauma.  Additionally, the Board notes that the service dental records are likely to reflect accurately the teeth missing at service entrance as compared to service separation; therefore, the records are of significant probative value in determining that there was no dental trauma during service and the presence and condition of the Veteran's teeth at service entry as compared to service separation.  The service dental records -- showing that the Veteran entered service with ten missing teeth, had no dental trauma during service, and only received routine dental treatment during service, including a total tooth extraction due to periodontal disease -- are complete, credible, and of significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Buczynski v. Shinseki, 24 Vet. App. 
221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

Service-connected compensation benefits are not authorized for periodontal disease.  Rather, service connection for periodontal disease may only be established for treatment purposes.  The issue of service connection for a dental disorder for treatment purposes is being referred to the Agency of Original Jurisdiction for appropriate action.       

Also, the Veteran's extracted teeth do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381 (replaceable missing teeth and periodontal disease are not disabilities for compensation purposes).  Because the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, the Veteran is not shown to have a dental disorder subject to compensation under the laws and regulations administered by VA.  Accordingly, he has not presented a service connection claim for which compensation may be granted.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental disorder for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a dental disorder for compensation purposes, claimed as gingivitis, is denied.  





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


